DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Amendment
Examiner acknowledges amended Claims 1, 9, and 17 and canceled Claims 3, 5-8, 10, 12, 13, 18, 20-26 in the response filed on 10/26/2021. 
Response to Arguments
Applicant’s arguments with respect to Claims 1, 2, 4, 9, 11, 14-17, 19, and 27 have been considered but are moot in view of the new ground(s) of rejection.
The Applicant agrees with the formal Interview Summary submitted by the Examiner on October 21, 2021.  The Applicant suggested closed language for the insulation outer layer recitation, and the Examiner has agreed that such amendment would overcome Iwasaki (US 20110174518).  However, it is noted that Applicant did not necessarily amend the instant claims discussed in the interview.  In the Interview Summary, the amended claims were to recite “an insulation outer layer consisting of a crosslinked thermoplastic polyurethane.”  However, Claims 1 and 17 recite, “an insulation outer layer that consists of a crosslinked thermoplastic composition ... ,” (emphasis added).  According to Merriam-Webster, composition is defined as “a product of mixing or combining various elements or ingredients.”  Thus, the overall crosslinked thermoplastic polyurethane composition is open to unrecited material(s).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 17, 19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20110174518 (“Iwasaki et al.”), in view of EP 1559483 (“Vandewalle et al.”), and further in view of US Pub. No. 20140182883 (“Sugita et al.”).  
With regards to Claims 1 and 2, Iwasaki et al. teaches a molded cable (10) comprising a conductor (11a), an insulation inner layer (12b) that comprises a crosslinked ethylene resin composition and that is provided on an outer circumference of the conductor, an insulation outer layer (12a) that consists of a crosslinked thermoplastic polyurethane composition (Iwasaki et al.’s overall crosslinked resin composition of melamine cyanurate and thermoplastic polyurethane corresponds to Applicant’s crosslinked thermoplastic composition) formed by crosslinking a resin consisting of a polyurethane, and that is provided on an outer circumference of the insulation inner layer (Fig. 1, [0029], [0030], and [0042]).  Iwasaki et al. teaches the gel fraction of the crosslinked thermoplastic polyurethane composition is preferably 60% or more [0031], but also demonstrated that a gel fraction of 43% yielded good results (Example 9 in Table 1; [0062]).  Thus, it would have been obvious to one of ordinary skill in the art for Iwasaki 
While Iwasaki et al. teaches substantially the same thermoplastic polyurethane composition in its insulation outer layer as Applicant (please see ET890 disclosed in Table 1 in both Iwasaki et al. and Applicant’s Specification), Iwasaki et al. does not teach an arithmetic average roughness (Ra) of a surface of the insulation outer layer being 24.3 - 66.2 µm.  Iwasaki et al. does not teach gel fraction of the crosslinked ethylene resin composition is 45% or more. Iwasaki et al. does not teach a polyamide or polybutylene terephthalate resin molded body that coats an exposed end portion of the conductor and an end portion of the insulation outer layer at a side of the exposed end portion of the conductor and that is fused to the surface of the insulation outer layer.  
Vandewalle et al. teaches a wire coated with a thermoplastic coating, wherein the thermoplastic coating has an arithmetic average roughness (Ra) higher than 0.70 µm (Abstract, [0006], and [0010]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize and have Iwasaki et al.’s insulation outer layer have a high roughness in order to obtain desirable properties such as adhesion [0002].  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
 Sugita et al. teaches a molded cable comprising a crosslinked ethylene resin having a gel fraction of 81% (Abstract, [0013]-[0015], and Example 9 in Table 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Iwasaki et al.’s insulation inner layer comprising the crosslinked ethylene based copolymer with a gel fraction of not less than 81% in order to have an insulation inner layer be sufficiently crosslinked and to have great adhesion [0011]. 


With regards to Claim 4, Iwasaki et al. does not teach its molded cable further comprising a sheath provided on an outer circumference of the insulation outer layer, and the resin molded body does not cover any portion of the sheath. 
However, Sugita et al. teaches a molded cable, wherein a sheath (6) is provided on an outer circumference of its insulation outer layer, and wherein a resin molded body (30) does not cover any portion of the sheath (Fig. 7, [0058], and [0059]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a sheath and to have the resin molded body not cover any portion of the sheath in Iwasaki et al. in order to effectively create airtightness of the resin molding to the connecting portion [0061]. 

With regards to Claim 17, Iwasaki et al. teaches a molded cable (10) comprising a conductor (11a), an insulation inner layer (12b) that comprises a crosslinked ethylene resin composition and that is provided on an outer circumference of the conductor, an insulation outer layer (12a) that consists of a crosslinked thermoplastic polyurethane composition (Iwasaki et al.’s overall crosslinked resin composition of melamine cyanurate and thermoplastic polyurethane corresponds to Applicant’s crosslinked thermoplastic composition) formed by crosslinking a resin consisting of a polyurethane, and that is provided on an outer circumference of the insulation inner layer (Fig. 1, [0029], [0030], and [0042]).  

Vandewalle et al. teaches a wire coated with a thermoplastic coating, wherein the thermoplastic coating has an arithmetic average roughness (Ra) higher than 0.70 µm (Abstract, [0006], and [0010]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize and have Iwasaki et al.’s insulation outer layer have a high roughness in order to obtain desirable properties such as adhesion [0002].  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Sugita et al. teaches a resin molded body that coats an exposed end portion of a conductor and an end portion of an insulation outer layer at a side of the exposed end portion of the conductor and that is fused to the surface of the insulation outer layer, wherein the resin molded body comprises polyamide resin or polybutylene terephthalate resin ([0057]-[0063]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Iwasaki et al. include a resin molded body as claimed to provide an airtight cable [0061]. 


Iwasaki et al. does not teach its resin molded body further comprises glass fiber to reinforce the resin molded body. 
However, Sugita et al. teaches its resin molded body comprising polyamide resin or polybutylene terephthalate resin, and preferably reinforced by glass fibers [0087].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate glass fiber into the resin molded body to further provide strength and reinforcement. 

With regards to Claim 27, Iwasaki et al. teaches crosslinked insulation inner and outer layers as set forth above ([0032], [0040], and [0041]).  The Examiner notes that "co-crosslinked" is a process limitation that is not germane to the determination of patentability of the claimed product.
  
Claim 1, 2, 4, 9, 14, 15, 17, 19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over JP 10233124 (“Nishiguchi et al.”), in view of EP 1559483 (“Vandewalle et al.”), and further in view of US Pub. No. 20140182883 (“Sugita et al.”).   
With regards to Claims 1 and 2, Nishiguchi et al. teaches a molded cable comprising a conductor, an insulation inner layer that comprises a crosslinked ethylene resin composition and that is provided on an outer surface of the conductor, an insulation outer layer that consists of a crosslinked thermoplastic polyurethane composition formed by crosslinking a resin consisting of polyurethane, and that is provided on an outer circumference of the insulation inner layer, and a resin molded body that coats an exposed end portion of the conductor and an end portion of the insulation outer layer at a side of the exposed end portion of the conductor, wherein the resin molded body comprises polybutylene terephthalate resin.  Nishiguchi et al. further teaches a gel 
Nishiguchi et al. does not teach an arithmetic average roughness (Ra) of a surface of the insulation outer layer being 5-100 µm.  Nishiguchi et al. does not teach a gel fraction of the crosslinked ethylene resin composition is 45% or more.  Nishiguchi et al. does not teach the resin molded body is fused to an outer surface of the insulation outer layer.  
Vandewalle et al. teaches a wire coated with a thermoplastic coating, wherein the thermoplastic coating has an arithmetic average roughness (Ra) higher than 0.70 µm (Abstract, [0006], and [0010]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize and have Nishiguchi et al.’s insulation outer layer have a high roughness in order to obtain desirable properties such as adhesion [0002].  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
 Sugita et al. teaches a molded cable comprising a crosslinked ethylene based copolymer having a gel fraction of 81% (Abstract, [0013]-[0015], and Example 9 in Table 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Nishiguchi et al.’s crosslinked ethylene resin composition have a gel fraction of not less than 81% in order to have an insulation inner layer be sufficiently crosslinked and to have great adhesion [0011]. 
Sugita et al. further teaches a resin molded body that coats an exposed end portion of a conductor and an end portion of an insulation outer layer at a side of the exposed end portion of the conductor and that is fused to the surface of the insulation outer layer ([0057]-[0063]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the 

With regards to Claim 9, Nishiguchi et al. teaches a molded cable comprising a conductor, an insulation inner layer located on an outer surface of the conductor, an insulation outer layer located on an outer surface of the insulation inner layer, a resin molded body comprising polybutylene terephthalate resin, and a sheath located on the outer surface of the insulation outer layer, wherein the insulation inner layer is substantially an ethylene based copolymer, wherein the insulation outer layer consists of a crosslinked thermoplastic polyurethane formed by crosslinking a resin consisting of polyurethane (Page 5 in the provided English translation document disclosing “resin composition made of a thermoplastic polyurethane alone”), wherein a gel fraction of the insulation outer layer is 5 to 40% (Abstract, Figs. 1 and 2, and Pages 2, 5, and 8 in the provided English translation document).  
Nishiguchi et al. does not teach an arithmetic average roughness (Ra) of a surface of the insulation outer layer being 24.3 - 66.2 µm.  Nishiguchi et al. does not teach a gel fraction of the insulation inner layer is 51-90%.  Nishiguchi et al. does not teach the resin molded body is fused to an outer surface of the insulation outer layer.  
Vandewalle et al. teaches a wire coated with a thermoplastic coating, wherein the thermoplastic coating has an arithmetic average roughness (Ra) higher than 0.70 µm (Abstract, [0006], and [0010]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize and have Nishiguchi et al.’s insulation outer layer have a high roughness in order to obtain desirable properties such as adhesion [0002].  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.

Sugita et al. further teaches a resin molded body that coats an exposed end portion of a conductor and an end portion of an insulation outer layer at a side of the exposed end portion of the conductor and that is fused to the surface of the insulation outer layer ([0057]-[0063]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Nishiguchi et al.’s resin molded body as claimed in order to provide an airtight cable [0061]. 

With regards to Claim 14, Nishiguchi et al. teaches an electrode terminal contacting an exposed end of the conductor, and the resin molded body covering the electrode terminal, the exposed end of the conductor, and a portion of the outer surface of the insulation outer layer (Fig. 2). 

With regards to Claims 4 and 15, Nishiguchi et al. teaches a sheath provided on an outer circumference of the insulation outer layer (Page 4 in the provided English translation document), and a resin molded body as set forth above (Fig. 2). 
Nishiguchi et al. does not teach the resin molded body does not cover any portion of the sheath. 
However, Sugita et al. teaches a molded cable, wherein a sheath (6) is provided on an outer circumference of its insulation outer layer, and wherein a resin molded body (30) does not cover any portion of the sheath (Fig. 7, [0058], and [0059]).  It would have been obvious to one 

With regards to Claim 17, Nishiguchi et al. teaches a molded cable comprising a conductor, an insulation inner layer that comprises a crosslinked ethylene resin composition and that is provided on an outer circumference of the conductor, and an insulation outer layer consisting of a crosslinked thermoplastic polyurethane composition formed by crosslinking a resin consisting of polyurethane, wherein the insulation outer layer is positioned on an outer circumference of the insulation inner layer.  Nishiguchi et al. further teaches a resin molded body that coats an exposed end portion of the conductor and an end portion of the insulation outer layer at a side of the exposed end portion of the conductor, wherein the resin molded body comprises polybutylene terephthalate resin (Abstract, Figs. 1 and 2, and Pages 2, 5, and 8 in the provided English translation document).    
Nishiguchi et al. does not teach an arithmetic average roughness (Ra) of a surface of the insulation outer layer being 5-100 µm.  Nishiguchi et al. does not teach the resin molded body is fused to an outer surface of the insulation outer layer.  
Vandewalle et al. teaches a wire coated with a thermoplastic coating, wherein the thermoplastic coating has an arithmetic average roughness (Ra) higher than 0.70 µm (Abstract, [0006], and [0010]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize and have Nishiguchi et al.’s insulation outer layer have a high roughness in order to obtain desirable properties such as adhesion [0002].  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.


With regards to Claim 19, the prior art of record teaches a resin molded body as set forth above.  
Nishiguchi et al. does not teach its resin molded body further comprises glass fiber to reinforce the resin molded body. 
However, Sugita et al. teaches its resin molded body comprising polyamide resin or polybutylene terephthalate resin, and preferably reinforced by glass fibers [0087].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate glass fiber into Nishiguchi et al.’s resin molded body to further provide strength and reinforcement. 

With regards to Claim 27, Iwasaki et al. teaches crosslinked insulation inner and outer layers as set forth above ([0032], [0040], and [0041]).  The Examiner notes that "co-crosslinked" is a process limitation that is not germane to the determination of patentability of the claimed product.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over JP 10233124 (“Nishiguchi et al.”), in view of EP 1559483 (“Vandewalle et al.”), and in view of US Pub. No. 20140182883 (“Sugita et al.”) as applied to Claim 9 above, and further in view of US Pub. No. 20120292077 (“Sugita2”).
 et al. teaches its insulation inner layer comprising an ethylene based copolymer (Page 5 in the provided English translation document).
Nishiguchi et al. does not teach its ethylene based copolymer is an ethylene vinyl acetate copolymer, and wherein the insulation inner layer includes approximately 0.2 parts by mass of an antioxidant and approximately 0.2 parts by mass of a copper inhibitor.  
However, Sugita2 teaches a molded wire, wherein its insulation inner layer includes ethylene vinyl acetate copolymer, 0.1 parts by mass of an antioxidant, and 0.1 parts by mass of a copper inhibitor ([0046], [0054], and Table 1), which reads on the claimed “approximately 0.2 parts by mass”.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Nishiguchi et al.’s insulation inner layer comprise of the claimed materials in order to stabilize the insulation inner layer.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over JP 10233124 (“Nishiguchi et al.”), in view of EP 1559483 (“Vandewalle et al.”), and in view of US Pub. No. 20140182883 (“Sugita et al.”) as applied to Claim 9 above, and further in view of US Pub. No. 20120292077 (“Sugita2”) and US Pub. No. 20110174518 (“Iwasaki et al.”). 
The prior art of record teaches a cable as set forth above (please see rejected Claims 1, 9, 11, 14, and 15).  Nishiguchi et al. teaches its insulation inner layer comprising an ethylene based copolymer (Page 5 in the provided English translation document).
Nishiguchi et al. does not teach its ethylene based copolymer is an ethylene vinyl acetate copolymer, and wherein the insulation inner layer includes approximately 0.2 parts by mass of an antioxidant and approximately 0.2 parts by mass of a copper inhibitor.  Nishiguchi et al. does not teach gel fraction of the insulation outer layer is 58-59%.  
Sugita2 teaches a molded wire, wherein its insulation inner layer includes ethylene vinyl acetate copolymer, 0.1 parts by mass of an antioxidant, and 0.1 parts by mass of a copper approximately 0.2 parts by mass”.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Nishiguchi et al.’s insulation inner layer comprise of the claimed materials in order to stabilize the insulation inner layer.  
Iwasaki et al. teaches the gel fraction of its insulation outer layer is preferably 60% or more [0031], but also demonstrated that a gel fraction of 43% yielded good results (Example 9 in Table 1; [0062]).  Thus, it would have been obvious to one of ordinary skill in the art for Nishiguchi et al. to optimize its insulation outer layer’s gel fraction to be 58-59% in order to obtain a passing cable with desirable bond strength and bloom [0062].  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785